COURT OF CRIMINAL APPEALS
                 MANDATE RECEIPT ACKNOWLEDGEMENT



Monday, January 05, 2015
Case Number WR-82,433-01
STIERS, DONALD CHASE
COANo.     Tr. Ct. No. 1437033-A
Harris County, 176th District Court

Pursuant to Rule 51.2(a)(1) T.R.A.P, I,
hereby acknowledge receipt of the mandate of the Court of Criminal
Appeals on                                 in the above numbered and styled case.

PLEASE RETURN UPON RECEIPT


ATTN: ABEL ACOSTA



                                                                       C. i     r-^J
                                                                       Q^>      S        a:


                                                                        fe     ST       <^^P-




                                 RECEIVED IN                           &      *>?      ~~ •
                           COURT OF CRIMINAL APPEALS
                                         1 5 2015


                                iUOl /~tuOci<*t — •